Citation Nr: 0007616	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to July 
1969 and had nine months and twenty-eight days of prior 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In June 1998, the Board remanded the appellant's claim to 
obtain Volume 1 of the two-volume claims file.  Now, with the 
complete record before the Board, it is concluded that more 
development is needed with regard to the status of the 
appellant's marriage to the veteran at the time of the 
veteran's death  in September 1994.  

During a February 1991 VA hospitalization for PTSD, it was 
noted that the veteran had had to separate from his spouse so 
that she could receive benefits.  However, in July 1991 the 
veteran reported the appellant as his dependent.  On a 
September 1992 VA examination, the veteran reported that his 
wife had left two months earlier and that he had difficulty 
accepting the separation caused by her.  During a period of 
VA hospitalization from October 1993 to November 1993, it was 
noted that the veteran was still separated from his spouse.  
When the veteran was hospitalized by the VA in May 1994 for 
PTSD, it was noted that his "ex-wife" lived in Austin, 
Texas, and that he did not have any communication with her at 
all.  VA medical records reflect that, in August 1994, it was 
noted that the veteran had been separated from his wife for 
two and half years and that he gave her $1,100 a month.  In 
September 1994, his address was noted to be a post office box 
in Lakehills, Texas.  

On September 21, 1994, the veteran was dropped off in front 
of the Audie L. Murphy Memorial Veterans Hospital in San 
Antonio, Texas, by two men who found him on a sidewalk.  On 
September 22, 1994, the veteran died.  An autopsy was 
performed.  The immediate cause of death was acute 
heroin/cocaine intoxication.  The manner of death was deemed 
an accident.  The certificate of death indicates that the 
veteran was married and that his address was in Austin, 
Texas, the address of the appellant at that time.  However, 
the police report with regard to the events on September 21, 
1994, notes that the veteran's address was a post office box 
in Lakehills, Texas.

On her November 1994 VA Form 21-534, the appellant reported 
that she lived continuously with the veteran from the date of 
marriage to the date of death.  Her response in section 21 
(cause of separation) was "N/A."  She reported that she had 
moved to Grand Rapids, Michigan on November 1, 1994, to live 
closer to her brother.

DIC benefits are payable to a surviving spouse.  38 C.F.R. 
§ 3.5 (1999).  A surviving spouse is a person of the opposite 
sex whose marriage to the veteran meet the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50 (1999).  If the appellant is 
not a surviving spouse, her claims are without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and ask her to provide a list of all 
addresses at which she resided during the 
two and a half year period prior to the 
veteran's death and to provide the same 
information regarding the veteran.  She 
should also provide copies of any legal 
documents concerning her separation 
and/or divorce from the veteran or any 
documentary evidence tending to show she 
did live with the veteran during the last 
two and half years of his life.  Such 
evidence might be income tax returns, 
bank statements, bills, or other 
correspondence.  The RO should also ask 
the appellant to provide a statement with 
regard to whether she has remarried or is 
currently living with someone of the 
opposite sex and holding that person out 
openly to the public as her spouse.

3.  Thereafter, and in any event, the RO 
should conduct a field investigation with 
regard to the status of the veteran's 
marriage prior to his death.  The claims 
folders should be made available to the 
field investigator and the investigator's 
attention is directed to the addresses 
for the veteran that are noted in the 
narrative section of this decision.  The 
field investigator should find and 
interview any members of the veteran's 
family with regard to their knowledge of 
the relationship between the veteran and 
the appellant during the last three years 
of his life.  Specifically, the field 
investigator should request any 
information concerning whether the 
appellant lived with the veteran 
continuously during the marriage, the 
nature and cause of any separation, the 
amount of time of such separation or 
separations, and the reason for any 
separation.  The field investigator also 
should interview any former neighbors or 
other appropriate sources to determine 
the status of the veteran and appellant's 
living arrangements, whether they were 
separated, the cause of any separation 
and the like.  The field examiner also 
should contact the San Antonio Police 
Department to obtain any additional 
documents with regard to the death of the 
veteran.  Additionally, the field 
investigator should contact the court 
that has jurisdiction over family law in 
the State of Texas to try to determine 
whether the veteran and appellant were 
separated or divorced at the time of his 
death.  The field examiner should 
undertake any additional indicated 
development and follow any leads 
generated during the investigation.  The 
results of the investigation should be 
set out in a detailed report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should ensure that the 
field examination report is adequate. The 
RO should then determine whether the 
appellant is the veteran's surviving 
spouse under 38 C.F.R. § 3.50 (1999) 
assessing the probative value of the 
evidence and making credibility 
determinations.  Consideration should be 
given to all applicable law and 
regulations, to include Sabonis v. Brown, 
6 Vet. App. 426 (1994); and VAOPGREC 7-99 
(June 6, 1999).  If an adverse decision 
is made on this matter, the appellant 
must be properly advised and, if she 
appeals, provided with a statement of the 
case containing the applicable laws and 
regulations.  If any benefit sought on 
appeal remains denied, the case should be 
returned to the Board in accordance with 
applicable appellate procedures.  No 
action is required of the appellant until 
she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



